IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CARTER W. SAMUELS,1                          §
                                                 §
          Respondent Below,                      §   No. 237, 2015
          Appellants,                            §
                                                 §   Court Below—Family Court
          v.                                     §   of the State of Delaware,
                                                 §   in and for Sussex County
    DARLENE JOWERS and                           §
    CASANDRA JOWERS,                             §   File No. CS14-02895
                                                 §   Petition No. 14-32396
          Petitioners Below,                     §
          Appellees.                             §

                                Submitted: August 28, 2015
                                Decided:   November 10, 2015

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                          ORDER

         This 10th day of November 2015, upon consideration of the parties’ briefs

and the record below, it appears to the Court that:

         (1)    The appellant, Carter W. Samuels (“the Father”), filed this appeal

from the Family Court’s April 20, 2015 order granting the appellees, Darlene

Jowers (“the Maternal Grandmother”) and Casandra Jowers (“the Maternal Great-

Grandmother” and, with the Maternal Grandmother, “Grandmothers”) visitation of

one afternoon a month with the Father’s daughters. We find no error or abuse of




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
discretion in the Family Court’s decision. Accordingly, we affirm the Family

Court’s judgment.

      (2)   The Father and Kelly Howard (“the Mother”) are the parents of twin

daughters born in April 2009 (“the Children”). The Father, the Mother, and the

Children lived with the Maternal Grandmother for approximately one year and

then the Children split their time between the Mother, who lived with the Maternal

Grandmother, and the Father. After the Father obtained temporary placement of

the Children in 2013, the Mother did not maintain visitation with the Children and

the Grandmothers had almost no contact with the Children. The Father obtained

sole custody of the Children in September 2014 after the Mother failed to appear

for a custody hearing.

      (3)   In November 2014, the Grandmothers filed a petition for visitation

with the Children against the Father and the Mother. The Mother did not oppose

visitation. The Father opposed visitation because the Maternal Grandmother told

the Children during previous custody proceedings that she and the Mother would

regain custody, the Mother had expressed concern to him about the Maternal

Grandmother seeing the Children due to drug and stability issues, and the Children

did not mention the Grandmothers to the Father or to their counselor during the

custody proceedings.




                                        2
      (4)   The Family Court held a hearing on the visitation petition on April 20,

2015 and heard testimony from the Father, the Maternal Grandmother, the Mother,

and the Maternal Great-Grandmother. As to the Father’s claim that the Maternal

Grandmother inappropriately told the Children in spring of 2014 that she and the

Mother would get the Children back, the Maternal Grandmother testified that she

only responded affirmatively to the Children’s request that she take them for pizza

sometime. The Maternal Grandmother also stated that she only sought visitation

with the Children, not custody. The Mother denied telling the Father that the

Maternal Grandmother should not see the Children due to instability and drug

abuse. There was testimony that the Maternal Grandmother and the Mother had

disagreements regarding the Mother’s relationship with an ex-boyfriend.

      (5)   As to Father’s claim that the Children did not mention the Maternal

Grandmother during counseling sessions, the Family Court noted that the Children

were young. The Maternal Grandmother pointed out that the Children did not see

her for an extended period and it was unsurprising they failed to mention her. The

Father, who had a history of drug abuse like the Mother and pled guilty to delivery

in 2014, also claimed for the first time at the hearing that he had observed the

Maternal Grandmother abuse Percocet while living with her.          The Maternal

Grandmother admitted that she once had a prescription for Percocet, but denied the

Father’s claims of drug abuse and stated that she had not used Percocet for more


                                        3
than a year. The Family Court questioned the veracity of the Father’s claims in

light of his admission that he did not try to remove the Children from the Maternal

Grandmother’s house, despite her alleged drug abuse.

       (6)    At the conclusion of the hearing, the Family Court reviewed the

parties’ testimony and granted the Grandmothers’ petition for visitation. The

Family Court ordered that the Grandmothers have visitation with the Children one

Sunday afternoon a month. This appeal followed.

       (7)    This Court’s review of a Family Court decision includes a review of

both the law and the facts.2 Conclusions of law are reviewed de novo.3 Factual

findings will not be disturbed on appeal unless they are clearly erroneous. 4 We

will not substitute our opinion for the inferences and deductions of the trial judge if

those inferences are supported by the record.5 Before granting the petition for

third-party visitation, the Family Court had to find that visitation was in the best

interests of the Children and, in light of the Father’s objections to visitation, that

the Grandmothers had shown by clear and convincing evidence that the Father’s

objections were unreasonable and had demonstrated by a preponderance of the




2
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
3
  Id.
4
  Id.
5
  Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
                                               4
evidence that visitation would not substantially interfere with the Father’s

relationship with the Children.6

         (8)     On appeal, the Father claims the Family Court erred because: (i) the

Maternal Grandmother has been involved in altercations in front of the Children

with members of his family before and after the April 2015 hearing; (ii) the

Maternal Grandmother bothered and upset the Children when she picked up her

grandson at their daycare in May 2015; (iii) the Children have asthma and the

Maternal Grandmother smokes; (iv) the Children never mentioned the

Grandmothers to their counselor or to the Father; and (v) the Family Court ignored

the Father’s concern that the Grandmothers would allow the Mother to see the

Children during their monthly visits.           In her answering brief, the Maternal

Grandmother disputes the Father’s allegations and reiterates the Grandmothers’

desire to see the Children again.

         (9)     With the exception of the Father’s claim that the Children did not

mention the Grandmothers to their counselor or the Father, the Father did not raise

these claims, some of which are based on events after the April 2015 hearing, in




6
    13 Del. C. § 2412.

                                            5
the Family Court visitation proceedings. We cannot consider claims that were not

before the Family Court in the first instance for the first time on appeal.7

       (10) As to the Father’s objection that the Children did not mention the

Grandmothers to the Father or to their counselor (who was not present at the April

2015 hearing) during the previous custody proceedings, the Family Court did not

err in concluding that visitation was in the best interests of the Children or that the

Grandmothers provided clear and convincing evidence that this objection to

visitation was unreasonable. We must uphold the Family Court’s findings as long

as “they are logical and supported by the evidence.”8                   The visitation hearing

testimony accurately supports the Family Court’s conclusion that visitation with

the Grandmothers was in the Children’s best interests. It is undisputed that the

Children had regular contact with the Grandmothers until they were four years old

and the Father obtained temporary placement. The fact that the Father claims the

Children have not mentioned the Grandmothers does not make the Family Court’s

findings clearly erroneous or illogical. As the Family Court noted, the Children

were young.        It is also undisputed that once the Father obtained temporary

7
   Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for
review....”); Delaware Elec. Coop., Inc. v. Duphily, 703 A.2d 1202, 1206 (Del. 1997) (stating
“[i]t is a basic tenet of appellate practice that an appellate court reviews only matters considered
in the first instance by a trial court” and striking materials from appendix that were outside of
record on appeal). We note that the Family Court may modify an order granting third-party
visitation at any time, if modification would be in the best interests of the child. 13 Del. C. §
2413.
8
  In re Stevens, 669 A.2d 33, 34-35 (Del. 1995).

                                                 6
placement in 2013 the Children had almost no contact with the Grandmothers.

Given the Children’s young age and their lack of contact with the Grandmothers,

the Family Court did not err in finding that the Children’s failure to mention the

Grandmothers was an unreasonable objection to visitation.

      (11) The Family Court correctly applied the law in determining that the

Grandmothers satisfied the standard for third-party visitation under 13 Del. C. §

2412. Under the circumstances, we find no error or abuse of discretion in the

Family Court’s ruling. Accordingly, we affirm the Family Court’s decision to

grant the Grandmothers’ petition for visitation.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




                                          7